

Dated June 20, 2008
                       
Avantair, Inc. (1)
as Assignor
                   
Share 100 Holding Co., LLC(2)
as Assignee
   
 

--------------------------------------------------------------------------------

Assignment of Purchase Agreement VAE-180V/2006 

--------------------------------------------------------------------------------

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
This Purchase Agreement Assignment (the “Assignment”), is dated June 20, 2008
(the “Effective Date”) and made between Avantair Inc., having its principal
place of business at 4311 General Howard Drive, Clearwater, Florida 33762 (the
“Assignor”), and Share 100 Holding Co., LLC, having its principal place of
business at 2711 Centerville Road, Ste 400, Wilmington, Delaware 19808 (the
“Assignee”).
 
WHEREAS:
 
(A)
The Assignor and the Manufacturer (as hereinafter defined) are parties to the
Purchase Agreement (as hereinafter defined) providing, among other things, for
the manufacture and sale by the Manufacturer to the Assignor of certain Aircraft
(as hereinafter defined);

 
(B)
The Assignee is a wholly-owned affiliate of Assignor and wishes to acquire all
rights of Assignor under the Purchase Agreement, including the right to acquire
the Aircraft from the Manufacturer, and the Assignor, on the terms and
conditions hereinafter set forth, is willing to assign to the Assignee the
Assignor’s rights, interests and obligations under the Purchase Agreement and to
the Aircraft;

 
(C)
The Assignee is willing to accept such assignment, as hereinafter set forth and
the Manufacturer is willing to execute and deliver to Assignee a Consent and
Agreement to the provisions hereof in substantially the form attached hereto as
Annex 1; and

 
(D)
On or immediately following the Effective Date, the Assignor intends to transfer
to Executive AirShare Corporation, a Kansas corporation with its principal place
of Business at 1600 Airport Road, Mid-Continent Airport, Wichita, Kansas 67209
(“AirShare”) a majority ownership interest in Assignee.

 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
 
1. For all purposes of this Assignment, except as otherwise expressly provided
or unless the context otherwise requires, the following terms shall have the
following meanings:
 
“Aircraft”: The Embraer PHENOM 100 aircraft to be delivered under the Purchase
Agreement.
 
“Business Day(s)”: shall mean a day on which banks are open for business in São
José dos Campos, São Paulo in Brazil, New York, NY and Wilmington, DE, in the
United States.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
“Manufacturer”: Embraer - Empresa Brasileira de Aeronáutica S.A., a corporation
organized and existing under the laws of Brazil, and its successors and assigns.
 
“Purchase Agreement”: Purchase Agreement VAE- 180V/2006, dated as of September,
29th, 2006 as the same has been amended, supplemented or otherwise modified by
Amendment 1 to Purchase Agreement VAE-180V/2006, dated June 20, 2008 (the
“APA”), and that certain Letter of Agreement VAE-181V/2006, between Manufacturer
and Assignor, dated September 29, 2006, as the same has been amended,
supplemented or otherwise modified by Amendment 1 to Letter of Agreement
VAE-181V/2006, dated June 20, 2008 (the “LOA”), a true and complete copy of the
APA and LOA being attached hereto as Exhibit A.
 
2. Subject to the terms and conditions of this Assignment, Assignor does hereby
sell, assign, transfer and set over unto the Assignee all the Assignor’s rights,
interest and obligations in and to the Purchase Agreement as and to the extent
that the same relate to the Aircraft and the purchase thereof, including,
without limitation, (a) the right to take title to and delivery of the Aircraft
(b) all claims for damages in respect of the Aircraft as a result of any default
by the Manufacturer under the Purchase Agreement, and (c) any and all rights of
the Assignor to compel performance of the terms of the Purchase Agreement in
respect of the Aircraft. The Assignee acknowledges that in exercising any rights
hereunder, it shall at all times be subject to the provisions and limitations of
the Purchase Agreement, as if originally named Buyer in the Purchase Agreement,
including without limitation the US export control regulations or any other
applicable law. The Assignee hereby accepts such assignment subject to the terms
hereof.
 
3. It is expressly agreed that, anything herein contained to the contrary
notwithstanding: (a) the Assignor shall at all times remain liable to the
Manufacturer under the Purchase Agreement to perform all duties and obligations
of the “Buyer” thereunder to the same extent as if this Assignment had not been
executed; and (b) the exercise by the Assignee of any of the rights assigned
hereunder shall not release the Assignor from any of its duties or obligations
to the Manufacturer under the Purchase Agreement except to the extent that such
exercise by the Assignee shall constitute performance of such duties and
obligations.
 
4. Nothing contained herein shall subject the Manufacturer to any liability to
which it would not otherwise be subject under the Purchase Agreement or modify
in any respect the Manufacturer’s contract rights thereunder or require the
Manufacturer to divest itself of title to or possession of the Aircraft
therefore until delivery thereof and payment therefore on the delivery date as
provided therein.
 
5. Without in any way releasing the Assignor from any of its duties or
obligations under the Purchase Agreement, the Assignee hereby agrees, expressly
for the benefit of the Manufacturer, that notwithstanding anything contained
herein to the contrary, insofar as the provisions of the Purchase Agreement
relate to the Aircraft accepted by Assignee under the Purchase Agreement, in
exercising any rights under the Purchase Agreement, or in making any claim with
respect to the Aircraft or other things (including without limitation data,
documents and services) delivered or to be delivered pursuant to the Purchase
Agreement, the terms and conditions of the Purchase Agreement, shall apply to
and be binding upon Assignee to the same extent as if Assignee had been the
original “Buyer” thereunder. Assignee further agrees, expressly for the benefit
of the Manufacturer, that at any time and from time to time upon the written
request of the Manufacturer, Assignee shall promptly and duly execute and
deliver any and all such further assurances, instruments and documents and take
all such further action as the Manufacturer may reasonably request in order to
obtain the full benefits of Assignee’s agreements set forth in this paragraph.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
6. The Assignee hereby confirms that it shall be deemed for all purposes to have
read and be familiar with the Purchase Agreement (as at the date hereof) and to
thoroughly understand the terms and conditions thereof.
 
7. The Assignor agrees that at any time and from time to time upon the written
request of the Assignee, the Assignor will promptly and duly execute and deliver
any and all such further instruments and documents and take such further action
as the Assignee may reasonably request in order to obtain the full benefits of
this Assignment and of the rights and powers herein granted.
 
8. The Assignor and Assignee herein agree that all the amounts already paid by
the Assignor to the Manufacturer under the Purchase Agreement will be applied
towards the benefit of the Assignee under the Purchase Agreement, as if it was
paid by the Assignee. In the event that Assignor assumes the Purchase Agreement
from Assignee, all amounts paid by the Assignee pursuant to the Purchase
Agreement, shall be applied towards the benefit of the Assignor under the
Purchase Agreement, as if it was paid by Assignor.
 
9. Assignee hereby agrees to indemnify and hold harmless Assignor and its
shareholders, as well as their respective directors, officers and employees from
and against all liabilities, claims, demands, costs, losses or expenses
(including reasonable legal fees and costs of defense) that the indemnified
parties may face or incur in relation to this Assignment.
 
10.The Assignor does hereby represent and warrant (a) that the Purchase
Agreement is in full force and effect and is a legal, valid and binding
obligation of Assignor, enforceable in accordance with its terms and that
neither Assignor nor, to the knowledge of Assignor, Manufacturer, are in default
thereunder; (b) that Assignor has not assigned, mortgaged, charged or pledged,
and hereby covenants that it will not assign, mortgage, charge or pledge, so
long as this Assignment shall remain in effect, the whole or any part of the
rights hereby assigned or any of its rights with respect to the Aircraft under
the Purchase Agreement not assigned hereby, to anyone other than the Assignee.
 
11. (A) Each of Assignor and Assignee (and any and all of their respective
affiliates) agrees that it will not disclose to any third party the terms of the
Purchase Agreement (whether or not related to the Aircraft) or this Assignment,
except (a) as required by applicable law, judicial proceeding or governmental
regulation, (b) as required for the assignment of its rights under this
Assignment in accordance with the provisions of Article 5.11 of the Purchase
Agreement, or (c) an affiliate of Assignee to which the right to take delivery
of any of the Aircraft may be assigned under the terms of the Purchase
Agreement. Any disclosure as contemplated in (b) or (c) above shall include a
requirement that the entity to which the information is disclosed be subject to
obligations of nondisclosure with respect to such information substantially the
same as those contained herein.
 
 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
(B) Without limiting the foregoing, in the event either party (including any of
their respective affiliates), is legally required to disclose the terms of this
Assignment and/or the Purchase Agreement, each such party agrees it will
immediately notify the other party and exert its reasonable best efforts to
obtain confidential treatment of the clauses and conditions of this Assignment
and/or the Purchase Agreement relevantly designated by either party as
confidential. Without limiting its obligations pursuant to the preceding
sentence, each of Assignee and/or Assignor (and their respective affiliates)
agrees that (i) if it is required, in the opinion of counsel, to file publicly
or otherwise disclose the terms of this Assignment and/or the Purchase Agreement
under applicable federal and/or state securities or other laws, it shall
promptly (but in no case less than seven (7) Business Days prior to the proposed
filing in question, except for any SEC Form 8-K, which shall require no less
than four (4) Business Days prior to the proposed filing in question) notify
Manufacturer so that Manufacturer has a reasonable opportunity to contest or
limit the scope of such required disclosure, and Assignee and/or Assignor (and
their respective affiliates) shall request, and shall use their best reasonable
efforts to obtain confidential treatment for such sections of this Assignment
and/or Purchase Agreement as Manufacturer may designate; and (ii) it shall not
under any circumstances file publicly or otherwise disclose the terms of this
Assignment and/or the Purchase Agreement under applicable federal and/or state
securities or other laws if it has not complied with its obligations pursuant to
Subsection 11(B)(i). Each of Assignee and/or Assignor (and their respective
affiliates) agree and acknowledge that Manufacturer shall have the right to
terminate at any time the Purchase Agreement pursuant to Article 5.7.2 of the
Purchase Agreement if either Assignee and/or Assignor (or any of their
affiliates) fail to comply with their obligations pursuant to Subsection
11(B)(i) and 11(B)(ii) above and Subsection 11 (C) below.
 
(C) Each of Assignee and/or Assignor (and their respective affiliates) agree and
acknowledge that prior to releasing any public announcement regarding this
Assignment and/or the Purchase Agreement, it shall obtain the written consent
from Manufacturer. To respond, either with a consent or rejection, Manufacturer
shall have four (4) Business Days from Manufacturer’s receipt of the proposed
Form 8-K filing and five (5) Business Days from Manufacturer’s receipt of other
public disclosures from Assignee and/or Assignor.
 
12.This Assignment may be executed by the parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and all of which when taken together shall
constitute one and the same instrument.
 
 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
13.THIS ASSIGNMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
Each Party hereto hereby irrevocably agrees, accepts and submits to, for itself
and in respect of any of its property, generally and unconditionally, the
non-exclusive jurisdiction of the courts of the State of New York in the City
and County of New York and of the United States for the Southern District of New
York, in connection with any legal action, suit or proceeding with respect to
any matter relating to or arising out of or in connection with this Assignment
or any other operative agreement and fully waives any objection to the venue of
such courts. Furthermore to the fullest extent permitted by applicable law, each
Party hereby waives, and agrees not to assert, by way of motion, as a defense,
or otherwise, in any such suit action or proceeding any claim that it is not
personally subject to the jurisdiction of the above named courts, that the suit,
action or proceeding is brought in an inconvenient forum, or that the venue of
the suit, action or proceeding is improper.
 
EACH PARTY HERETO HEREBY EXPRESSLY WAIVES, TO THE FULLY EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS ASSIGNMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first above written.



 
Avantair, Inc.
     
By:
 
/s/ Steven F. Santo
Name:
 
Steven F. Santo
Title:
 
Chief Executive Officer
     
Share 100 Holding Co., LLC
 
By:
 
/s/ Steven F. Santo
Name:
 
Steven F. Santo
Title:
 
Chief Executive Officer of Managing Member, Avantair Inc.
     


Witnesses:


/s/ Kevin McKamey
/s/ Richard Yokota
Kevin McKamey
Richard Yokota
Executive Vice President, Avantair
Contracts Manager, Embraer Executive Jets

 
 
Page 6 of 6

--------------------------------------------------------------------------------

 